         Case 1:17-cr-00610-LGS Document 585 Filed 08/10/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    August 10, 2020

By ECF
The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                  Re:     United States v. William Ray, 17 Cr. 610 (LGS)

Dear Judge Schofield:

        The Government respectfully writes in opposition to defendant William Ray’s motion to
modify his sentence in light of COVID-19. Ray’s motion should be denied because (i) he has
failed to demonstrate extraordinary and compelling reasons warranting his release; and (ii) the
factors set forth in 18 U.S.C. § 3553(a) weigh against his release.1

I.     Ray’s Motion Does Not Establish Compelling and Extraordinary Reasons
       Warranting His Release

         Under 18 U.S.C. § 3582(c)(1)(A), “[t]he court may not modify a term of imprisonment
once it has been imposed except” as provided in the statute. See also United States v. Goode, No.
14 Cr. 810 (CM), 2020 WL 58272, *1 (S.D.N.Y. Jan. 6, 2020); United States v. Israel, No. 05 Cr.
1039 (CM), 2019 WL 6702522, *1 (S.D.N.Y. Dec. 9, 2019). The First Step Act did not amend the
eligibility requirements for compassionate release, which are set forth in 18 U.S.C.
§ 3582(c)(1)(A) and Section 1B1.13 of the United States Sentencing Guidelines. The court can
modify a sentence only if, as relevant here, it finds that “extraordinary and compelling reasons
warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Any proposed reduction must be
“consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(1)(A). In addition, the factors set forth in 18 U.S.C. § 3553(a) are relevant to
determining whether compassionate release is warranted. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.
§ 1B1.13.

        In the Application Notes to Section 1B1.13, the Sentencing Commission provides
examples of circumstances that could amount to “extraordinary and compelling reasons” under the
statute. According to the notes, a defendant’s medical condition could qualify if it involves “a

1
  Ray appears to have exhausted administrative remedies. In a letter dated April 17, 2020 that the
Bureau of Prisons (“BOP”) provided to the Government, Ray requested compassionate release
and/or home confinement. On April 27, 2020, the BOP denied Ray’s request for compassionate
release.
         Case 1:17-cr-00610-LGS Document 585 Filed 08/10/20 Page 2 of 3

 Hon. Lorna G. Schofield                                                                    Page 2
 August 10, 2020



terminal illness” or another condition “that substantially diminishes the ability of the defendant to
provide self care within the environment of a correctional facility and from which he or she is not
expected to recover.” U.S.S.G. § 1B1.13, Application Note 1(A). Family circumstances that could
qualify as “extraordinary and compelling reasons,” the Application Notes state, are the “death or
incapacitation” of a defendant’s child’s caregiver, or the incapacitation of the defendant’s spouse
if the defendant would be the only available caregiver for that incapacitated individual. Id. at
Application Note 1(C).

       The defendant bears the burden of proving that he is entitled to relief under 18 U.S.C.
§ 3582. See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“If the defendant seeks
decreased punishment, he or she has the burden of showing that the circumstances warrant that
decrease.”); United States v. Clarke, No. 09 Cr. 705 (LAP), 2010 WL 4449443, at *1 (S.D.N.Y.
Oct. 29, 2010) (same).

        Ray, who is 29 years old, has failed to carry his burden. In his motion, Ray does not specify
any medical condition that puts him at increased risk of severe illness from COVID-19; nor do his
medical records show that he has any such condition. See Groups at Higher Risk for Severe Illness,
CDC,       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-
risk.html (last reviewed August 10, 2020). Rather, Ray appears to be young and healthy.
Accordingly, Ray has not demonstrated extraordinary and compelling reasons warranting his
release.

II.    The Section 3553(a) Factors Weigh Against Release

       The 3553(a) factors also weigh against Ray’s motion. Ray was arrested in 2017 as part of
a 33-defendant takedown of gang members and drug dealers based in the Mill Brook Houses in
the Bronx. In particular, in 2017, Ray sold a loaded .22 caliber gun and five bags of cocaine to an
undercover officer, in exchange for $800. Ray has not served enough prison time to reflect the
seriousness of the offense, promote respect for the law, provide just punishment, or afford adequate
deterrence. See 18 U.S.C. § 3553(a).

          Ray’s effort to use the compassionate release mechanism to get around his five-year
mandatory minimum sentence should be rejected. The compassionate release statute “is not an
opportunity to second guess or to reconsider whether the original sentence was just.” United States
v. Ebbers, 432 F. Supp. 3d 421, 429 (S.D.N.Y. 2020). As such, the Court should not “grant [a
compassionate release] motion simply because it provides a means to do what the Court could not do
at the time of sentencing: impose a sentence below the statutory mandatory minimum.” United States
v. Robles, 16 Cr. 387 (JMF), Dkt. No. 428, slip op. at 2 (S.D.N.Y. July 17, 2020). To do so would
“undermine Congress’s intent in enacting the mandatory minimum” and create unwarranted sentencing
disparities between Ray and others who were sentenced in accordance with the mandatory minimum.
Id.
        Case 1:17-cr-00610-LGS Document 585 Filed 08/10/20 Page 3 of 3

 Hon. Lorna G. Schofield                                                      Page 3
 August 10, 2020



                                      Conclusion

       For these reasons, the Government respectfully submits that Ray’s motion for a
modification of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) should be denied.


                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney


                                    By:     /s/
                                          Jordan Estes
                                          Alexandra Rothman
                                          Assistant United States Attorneys
                                          (212) 637-2543/2580

cc:   William Ray (via U.S. Mail)
